DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2020 was filed after the national stage entry date of this application on 04/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


1. (Currently Amended) A laser system (1) comprising a first continuous-wave laser source (2) that provides a first optical field (6) at a first operating frequency (fm), a second continuous-wave laser source (3) that provides a second optical field (7) at a second operating frequency (fs) at a first predetermined offset frequency (Δf1) from the first operating frequency, the first (6) and second optical fields (7) being combined to produce a combined continuous-wave optical field (25, 26), and a phase-lock feedback loop (30) that provides a means to phase-lock the second operating frequency (fs) to the first operating frequency (fm) from a first optical beat signal (25) produced by at least a first component of the combined continuous-wave optical field (25, 26), wherein the phase-lock feedback loop (30) comprises a first optical beat detector (29) that provides a means for converting the first optical beat signal (25) to a first electrical beat signal (47), a first reference signal generator (54) that provides a means for generating a first reference signal (52) at a second predetermined offset frequency (Δf2) from the first operating frequency (fm), a second reference signal generator (60) that provides a means for generating a second reference signal (53) at a frequency lower than the second predetermined offset frequency (Δf2) and a phase-lock feedback loop electrical circuit (49) that provides a means for generating a first error signal (65) from the first electrical beat signal (47), the first reference signal (52) and the second reference signal (53), the first error signal (65) being employed to control a feedback signal (66) for the second continuous-wave laser source (3) wherein the phase-lock feedback loop (30) further comprises a first analogue phase shifter (50) located between the first optical beat detector (29) and the phase-lock feedback loop electrical circuit (49) and an analogue output source (94) arranged to provide an analogue control signal (95) to the analogue phase shifter (50) to introduce a predetermined phase offset to the electrical beat signal (47).


Allowable Subject Matter
Claims 1-12, 14-22, 25, 26, 36-38, 56, 57, 59, 73-91, 95-98, 103, and 112 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 was amended to recite “wherein the phase-lock feedback loop (30) further comprises a first analogue phase shifter (50) located between the first optical beat detector (29) and the phase-lock feedback loop electrical circuit (49) and an analogue output source (94) arranged to provide an analogue control signal (95) to the analogue phase shifter (50) to introduce a predetermined phase offset to the electrical beat signal (47).” Claim 73 was amended to recite “wherein the method further comprises employing an analogue control signal (95) to introduce a predetermined phase offset to the electrical beat signal (47)”.
The closest prior art of record is Kwon et al. “Development of an Intensity Stabilized Laser System with Frequency Offset of 9.2 GHz”, non-patent literature cite no. 3 in the IDS filed 07/23/2020. Kwon et al. does not appear to disclose the limitations of claim 1 and claim 73 indicated above. While analog phase adjusters are generally known in the art, the Office can find no motivation to combine the analog phase adjusters with the other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828               
12/18/2021